Citation Nr: 0808038	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent prior to February 15, 2007, and in excess of 40 
percent from February 15, 2007, for a chronic left shoulder 
disability with bursitis, degenerative changes and 
peritendinitis ("left shoulder disorder").

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to December 
1992. 
 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the previously 
denied claim of entitlement to service connection for a back 
disorder, and denied an increased evaluation in excess of 20 
percent for the veteran's left shoulder disability.  The 
veteran perfected a timely appeal. 

In an April 2007 rating decision, the RO granted an increased 
rating for the left shoulder disability and assigned a 40 
percent rating, effective February 15, 2007.  Because the RO 
did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In December 2007, the veteran testified at a hearing 
conducted before the undersigned Veterans Law Judge at the 
local RO.  A transcript of the hearing has been associated 
with the veteran's VA claims folder.

The claim of entitlement to service connection for chronic 
back pathology (on the merits) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's left shoulder disability was manifested by 
pain and numbness with normal range of motion and was 
productive of no more than mild functional loss, at least for 
the period prior to February 15, 2007.

2.  The veteran's left shoulder disability was manifested by 
pain, with range of motion on flexion to 90 degrees for both 
active and passive and abduction to 30 degrees for active and 
90 degrees for passive, and was unable to do adduction, 
external rotation, or internal rotation, at least for the 
period from February 15, 2007.

3.  In November 1996, the Board entered a decision that 
denied the veteran's claim of entitlement to service 
connection for a back disorder.  Neither the veteran nor 
Board filed a motion for reconsideration of that decision.

4.  Evidence received since the November 1996 Board decision 
is new and raises a reasonable possibility of substantiating 
whether the veteran's back disorder was incurred or 
aggravated as a result of service.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent prior to February 15, 2007, and in excess of 40 
percent from February 15, 2007, for a chronic left shoulder 
disability with bursitis, degenerative changes and 
peritendinitis, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  Subsequent to the final November 1996 Board decision, new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a back disorder.  38 
U.S.C.A. §§ 5103, 5108, 7104, (West 2007); 38 C.F.R.        § 
3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Specific to request to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), as well as those outlined in 
Kent, in September 2004.  As this letter was issued prior to 
the appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield and Kent decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. Jan. 30, 2008).  

The Board acknowledges that the notice provided in September 
2004 did not cover all of the elements required by the recent 
Vazquez-Flores decision.  Nonetheless, the veteran was not 
prejudiced in this instance, as the notice suggested types of 
evidence, including both medical and lay evidence that could 
support the veteran's claim for increase.  The veteran 
received notice of and reported for the September 2004 and 
November 2005 VA examinations, the results of which 
paralleled the relevant diagnostic criteria.  Further, the 
veteran was also given the specific rating criteria in the 
April 2005 Statement of the Case, with subsequent 
readjudication in the May 2007 Supplemental Statement of the 
Case, which serve to render any pre-adjudicatory notice error 
non-prejudicial.  All of these factors combined demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claim.

Similarly, the veteran's actions are indicative of actual 
knowledge given that the veteran provided specific 
information concerning his disabling manifestations during 
the course of his claim and appeal.  Specifically, the 
veteran, and his representative, provided an August 2007 
brief, which discussed his service-connected disability in 
terms of relevant symptomatology found on the VA 
examinations.  This document made specific reference of the 
range of motion, strength, and the findings from the X-rays 
and MRI.  The veteran's testimony at the 2007 hearing also 
supports actual knowledge.  The veteran, and his 
representative, testified as to the increased severity of the 
veteran's left shoulder disability.  Significantly, the 
representative discussed instability, limitation of function, 
the frequency of pain and the effects of the symptomatology 
on his everyday life (i.e. difficulty with daily chores, 
dressing, sleeping, and hammering nails).  This same 
worsening of the disability and the effect of that worsening 
on the veteran's employment and daily life were also 
presented in the veteran's September 2004 statement (in 
response to the preadjudicatory notice letter of September 
2004).  The Board is satisfied that he had actual knowledge 
of what was necessary to substantiate the claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what is necessary to substantiate a claim).  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination for the left shoulder disorder 
in conjunction with this appeal, addressing the disorder at 
issue.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified in the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question that arises as to which evaluation to apply, the 
higher evaluation is for application if the disability more 
closely approximates the criteria for that rating; otherwise, 
the lower rating is for assignment.  38 C.F.R. § 4.7.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994). Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Increased Rating for Left Shoulder Disorder 

The veteran's left shoulder (major) disability has been rated 
under Diagnostic Code 5201, as 20 percent disabling prior to 
February 15, 2007, and as 40 percent disabling, effective 
from February 15, 2007.  38 C.F.R. § 4.71a.  This diagnostic 
code concerns impairment of the shoulder and arm due to 
limitation of arm motion.  

When limitation of motion of the arm is to 25 degrees from 
the side, then a 40 percent rating is assigned for the major 
arm, and a 30 percent rating is assigned for the minor arm.  
When limitation of motion of the arm is midway between side 
and shoulder level, then a 30 percent rating is assigned for 
the major shoulder, and a 20 percent rating is assigned for 
the minor shoulder.  When limitation of motion of the arm is 
at shoulder level, then a 20 percent rating is assigned for 
the major shoulder, and a 20 percent rating is assigned for 
the minor shoulder.  38 C.F.R. § 4.71 (a), Diagnostic Code 
5201.
 
A distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes under the above 
diagnostic codes.  

The standard ranges of motion of the shoulder are 180 degrees 
for forward elevation (flexion) and abduction are 180 
degrees. The standard range of motion for internal and 
external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.
 
The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991). 
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

The VA treatment records from August 2003 to August 2004 
reveal no complaints of left shoulder pain.  Further, the 
veteran was examined in September 2003, which showed normal 
upper extremities with muscle strength of 5/5 and no muscle 
atrophy.

A treatment record from September 2004 revealed that the left 
shoulder did not have osseous or articular or soft tissue 
abnormality.

In September 2004, the veteran underwent a VA examination.  
The veteran told the examiner that he has pain in his left 
shoulder and that it "pops out of place."  He also 
mentioned that he has discomfort in the "whole arm" and the 
entire arm feels "numb."  The pain from his shoulder had 
caused him to miss work.  On physical examination, both 
shoulders were normal to palpitation.  He had no tenderness 
with palpitation of both rotator cuffs and both biceps 
tendons.  He had 180 degrees of forward flexion and 180 
degrees abduction.  He had 90 degrees of external rotation 
and 90 degrees of internal rotation.  He had no pain with 
range of motion.  The examiner found that the numbness 
followed no spinal nerve distribution.  The veteran also had 
good strength.  The x-rays of the left shoulder were normal.  
The examiner rendered a diagnosis of pain and strain in left 
shoulder with no evidence of bursitis because he had no 
tenderness to palpitation and had normal flexion and 
abduction in the left shoulder.  The examiner also stated 
that the left shoulder strain was mild and created mild 
functional loss with no identified flare-ups.  There was also 
no additional limitation with repetitive motion.

In a November 2005 VA examination, the veteran told the 
examiner that he has not been working since 2003 because of 
his back.  The veteran's complaints consisted of left 
shoulder pain, weakness, and stiffness.  He rated the pain 
7/10 on a pain scale of 1-10.  The examiner noted that there 
was no swelling, heat, fatigue, flare-ups or redness and that 
the shoulder did not give way or lock.  The examiner also 
charted that the veteran did not use a brace and has not had 
surgery on his shoulder.  The examination revealed that the 
range of motion showed abduction was normal at 180 degrees 
with pain at 180 degrees.  External and internal rotation was 
at 90/90 with pain at 90.  Left elbow had a flexion of 
140/145.  Strength was noted to be 4/5.  The examiner 
diagnosed the veteran with left shoulder bursitis with 
radiculopathy of pain from left shoulder to hand, with 
present normal range of motion and function.  The examiner 
opined that given the veteran's normal range of motion and 
function, the left shoulder condition would have no 
impairment on either physical or sedentary work.

In a February 2007 VA examination, the veteran's complaints 
consisted of pain, stiffness, and numbness.  He rated the 
pain 8/10 on a pain scale of 1-10.  The veteran also 
mentioned that he could not lift his left shoulder and had 
little strength in his hand.  The veteran told the examiner 
that he was unable to work because of his back and shoulder 
conditions and that he has not been working for about two 
years.  Examination of the left shoulder revealed tenderness 
in the posterior superior and anterior aspect of the left 
shoulder, mainly in the bicipital groove.  There was no 
swelling, muscle atrophy, and asymmetry.  Range of motion of 
the left shoulder on flexion both active and passive was 90 
degrees.  Abduction active was 30 degrees and passive 90 
degrees.  The veteran was unable to do adduction, external 
rotation, or internal rotation.  Repetitive movements were 
not done due to pain and severe restriction of movement.  The 
X-ray evidence revealed no significant osseous or articular 
abnormality.  The subacromial subdeltoid fat line was 
obliterated suggestive of possible peritendinitis.  An MRI 
showed no sign of rotator cuff injury or labral tear.  There 
were some mild chronic degenerative changes that consisted of 
subchondral cysts of the humeral head.  The examiner 
diagnosed peritendinitis and mild chronic degenerative 
changes of the left shoulder.

In December 2007, the veteran testified that the pain was 
continuous and that he suffered from constant numbness and 
weakness in the arm and hand and that his shoulder "jump[ed] 
out of joint."  He also testified that he had problems 
grasping items.  

Here, the evidence of record as discussed above shows that 
the veteran's left shoulder disability resulted in pain and 
numbness, with normal range of arm motion, and was productive 
of no more than mild functional loss with out any flare-ups.  
Thus, an evaluation in excess of 20 percent for veteran's 
left shoulder disability is not warranted for the period 
prior to February 15, 2007.

Further, the veteran's left shoulder disability does not 
warrant an evaluation in excess of 40 percent for the time 
period beginning on February 15, 2007, given that the left 
shoulder disability is manifested by pain with range of 
motion on flexion to 90 degrees for both active and passive 
and abduction to 30 degrees for active and 90 degrees for 
passive.  Further, the veteran is already in receipt of the 
maximum rating for limitation of motion for a major arm.  
Hence, he is not entitled to an increased rating pursuant to 
Diagnostic Code 5201.

The Board has considered other potentially applicable 
diagnostic criteria.  With regard to the shoulder, however, 
there is no evidence of unfavorable abduction limited to 25 
degrees from side of scapulohumeral articulation (50 percent 
under Diagnostic Code 5200).  Given that there was no noted 
fibrous union of the humerus or nonunion or loss of head of 
the humerus a higher rating under Diagnostic Code 5202 is 
also not warranted, even with consideration of the DeLuca 
factors.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45. 

Although the veteran has described pain in his left shoulder, 
the veteran's painful motion along with the additional 
factors discussed in 38 C.F.R. §§ 4.40 and 4.45 are not to be 
considered when determining whether the veteran has ankylosis 
of his scapulohumeral articulation.  In short, with painful 
motion during flare-ups considered, the veteran's limitation 
of motion is the equivalent of limitation of the left arm to 
25 degrees from the side, but not more.  Thus, the veteran's 
disability picture is consistent with the 40 percent rating.  
Diagnostic Codes 5200-5203.  38 C.F.R. § §4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200-5203.
 
The Board is also aware of the veteran's neurological 
symptoms; however, the examiner determined that the 
neurological findings were not related to the left shoulder 
disorder.   

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability. 
 
While the veteran's disability has had some consequences with 
regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of 38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

Overall, the evidence does not support a disability rating in 
excess of 20 percent prior to February 15, 2007, and in 
excess of 40 percent from February 15, 2007 for the service-
connected left shoulder disorder.  38 C.F.R. § 4.7. 


IV.  New and Material Evidence for a Back Disorder

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 
38 C.F.R. § 20.1100(a) (2007).  When a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered, unless new and material evidence is submitted 
to warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 20.1105 (2007).  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in September 2003.  Therefore, the current version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board denied the veteran's claim for 
service connection for a back disorder in a November 1996 
decision on the basis that his back pain in service resolved 
and that there was no diagnosis of a current disability.  
Since a motion for reconsideration of the November 1996 Board 
decision has not been made, the issue now before the Board is 
whether the veteran has presented new and material evidence 
sufficient to reopen his claim.  The following evidence was 
received after the February 1994 rating decision: 

In the VA Progress Notes dated from July 2000 thorough March 
2007 (specifically the March 29, 2007 Note), a VA examiner 
opined that the X ray evidence of the cervical spine revealed 
"loss of normal cervical lordosis suggestive of muscle 
spasm.  Moderate degenerative disc changes and spondylosis 
from C5-T1 with mild corresponding neural foramina 
encroachment bilaterally."

The February 2007 VA examination diagnosed problems with the 
veteran's cervical spine in that "[t]here [was] a loss of 
normal cervical lordosis suggestive of muscle spasm."

This evidence was not included in the claims file at the time 
of the November 1996 Board decision and raises a reasonable 
possibility of substantiating whether the back condition was 
incurred in or aggravated by service.  

In sum, the veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the November 1996 Board decision 
is new and material as contemplated by 38 C.F.R. § 3.156(a) 
and (c).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (c) 
(providing that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction).  Therefore, the claim of service 
connection for a back disorder is reopened. 


ORDER

Entitlement to an increased evaluation in excess of 20 
percent prior to February 15, 2007, and in excess of 40 
percent from February 15, 2007, for a chronic left shoulder 
disability with bursitis, degenerative changes and 
peritendinitis, is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for a back disorder; to that 
extent only, the appeal is granted. 


REMAND

The veteran contends that he injured his back in service 
while lifting heavy equipment, as indicated from the December 
2007 hearing transcript.  
 
The March 1984 enlistment examination showed that the 
veteran's back was normal.  The reenlistment examination in 
November 1987 also showed that the veteran's back was normal.  
The appellant, however, was treated several times in service 
for mid-back pain.  In April 1988, he was seen for back pain 
under the right scapula.  The examiner rendered a diagnosis 
of scoliosis and paraspinous muscle strain. In May 1987, the 
veteran received a follow-up for back pain.  The examiner 
found that the veteran was tender to deep palpation to the 
paraspinal muscles on the left near the scapula.  Again, the 
assessment was muscle strain.  In June 1988, the veteran 
reported mid-thoracic back pain between the shoulder blades.  
The assessment was shoulder strain/sprain.  

In January 1992, the veteran was treated at the emergency 
room with complaints of pain in the thoracic spine extending 
into the neck and shoulders.  The doctor noted pain and 
tenderness in the thoracic spine with muscle spasms of the 
mid-back extending into the shoulders.  However, X-rays of 
the thoracic spine were negative for a back condition.  The 
assessment was possible muscle strain.  In February 1992, the 
veteran was treated for back pain with sharp pain between the 
shoulder blades extending into the neck.  There was point 
tenderness from the cervical spine extending into the 
thoracic spine with some muscle spasm of the shoulders.  The 
assessment was muscle spasm.  In February 1992, the veteran 
was seen for follow-up.  X-rays of the left shoulder were 
normal.  The assessment was resolving muscle strain.  In 
April 1992, he was seen with complaints of mid-back pain.  
Examination, however, was normal.  The assessment was mild 
strain of the back and scapular muscles.  The November 1992 
separation examination noted recurrent back pain.  

In the VA Progress Notes dated from July 2000 thorough March 
2007 (specifically the March 29, 2007 Note), a VA examiner 
opined that the X ray evidence of the cervical spine revealed 
"loss of normal cervical lordosis suggestive of muscle 
spasm.  Moderate degenerative disc changes and spondylosis 
from C5-t1 with mild corresponding neural foramina 
encroachment bilaterally."

The February 2007 VA examination diagnosed problems with the 
veteran's cervical spine in that "[t]here [was] a loss of 
normal cervical lordosis suggestive of muscle spasm." 
 
The service medical records raise the question of an 
etiological relationship between the veteran's back disorder 
and service, the Board finds that a further examination 
addressing the question of etiology is necessary.  38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the etiological 
relationship between the veteran's back 
condition and service.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (e.g. a 50 percent or greater 
probability) that the current back 
disorder, if present, is related to the 
veteran's period of active service.

All tests and studies deemed necessary by 
the examiner should be performed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


